Title: To Thomas Jefferson from James Oldham, 5 March 1805
From: Oldham, James
To: Jefferson, Thomas


                  
                     Sir— 
                     5th. March 1805. Richmond.
                  
                  on the forth of February I rote you Respecting some ornaments for a Frize and Incloasd a Letter to Cpt. Andrews under cover to you which am fearful has bin miscarried: the drawing of one of the modillions which I incloasd to you was for to now of Cpt. Andrews what would be the cost of composition for each modillion: The agreement with Mr Hudson and my self was, that he should furnish his composition at the same price that it would cost at Washington: I expect Cpt. Andrews has the same moalds which he cast your frize in for the parlor at Monticello which will save him the trouble of moddling: if I recolect rite your frize is nearly the same depth of mine that am puting up which is 8 Inches, and it would answer equally as well as the drawing which I inclosed to him.
                  I have got some very nice plank for the purpose of making your Dores and sashes, have fixed up a kill and nearly finished drying all the plank that I shall want for Mr. Galligos use, in a day or Two shall begin to dry your’s which will be done in a week.
                  When you return to Monticello please to furnish me with the dementions of your Doors. Which will 
                  Graitly oblidge your Humbel Servent
                  
                     Jms Oldham 
                     
                  
                  
                     P.S. if you should se mr. Gantt please Sir, to ask him what he has done for me in respect to the money which Jacsons estate is due me
                  
               